Citation Nr: 1025363	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left leg radiculopathy, 
to include as secondary to service-connected lumbar muscle spasm.

2.  Entitlement to an initial compensable evaluation for lumbar 
muscle spasm.

3.  Entitlement to an initial compensable evaluation for a left 
inguinal hernia.

4.  Entitlement to an initial evaluation in excess of 10 percent 
disabling for gastroesophageal reflux disease (GERD) with 
incompetent hiatus and hiatal hernia with pre-pyloric ulcer, 
claimed as chest pain (referred to hereinafter as "GERD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 
1986, from February 2003 to June 2004, and from May 2006 to July 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The issue of entitlement to an initial compensable evaluation for 
a left inguinal hernia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran was 
diagnosed with chronic left leg radiculopathy at any point on 
appeal.

2.  For the period from June 24, 2004, to May 11, 2008, the 
Veteran's lumbar muscle spasm was manifested by muscle spasm not 
resulting in abnormal gait or abnormal spinal contour.

3.  Beginning May 12, 2008, the Veteran's lumbar muscle spasm has 
been manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees and a 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees.

4.  The Veteran's GERD has not been manifested by symptoms 
productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left 
leg radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2009).

2.  The criteria for a 10 percent disability rating for lumbar 
muscle spasm for the period from June 24, 2004, to May 11, 2008, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009).

3.  The criteria for a 20 percent disability rating for lumbar 
muscle spasm beginning May 12, 2008, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2009).

4.  The criteria for an initial rating in excess of 10 percent 
disabling for GERD have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.114, Diagnostic Code 7346 (2009).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran was notified by letter dated in October 2004 of the 
evidence required to establish service connection, the evidence 
not of record necessary to substantiate his claims for service 
connection, and the Veteran's and VA's respective duties for 
obtaining evidence.  This letter did not notify him of how VA 
determines disability ratings and effective dates.  The Veteran 
was granted service connection for lumbar muscle spasm and GERD 
and assigned initial disability ratings and effective dates for 
these disabilities in a May 2005 RO rating decision.  However, 
service connection for left leg radiculopathy was denied.

As the Veteran's lumbar muscle spasm and GERD claims were more 
than substantiated in that they were proven, the purpose that 
notice is intended to serve was fulfilled and no additional 
notice is required.  Dingess, 19 Vet. App. at 490-91.  Further, 
any defect in the notice that was provided was not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Board therefore finds 
that VA's duty to notify has been satisfied with respect to these 
claims.

VA committed error in not providing the Veteran with notice of 
how a disability rating and effective date would be determined if 
service connection for his claimed left leg radiculopathy was 
granted.  Such error, however, did not prejudice the Veteran 
given that service connection is being denied, and hence no 
rating or effective date will be assigned.  Under these 
circumstances, the Board finds that VA's duty to notify has been 
satisfied with respect to this claim.

The VCAA also imposes upon VA a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and other 
pertinent treatment records as well as providing a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

VA has obtained some of the Veteran's service treatment records.  
Other service treatment records have been determined to be 
unavailable.  By letter dated December 2008, the Veteran was 
informed of this unavailability and of alternative sources that 
could be used as a substitute for his missing service treatment 
records. He did not respond to this letter. As such, the Board 
finds that all due assistance in this regard has been afforded to 
the Veteran.

VA also has obtained all VA treatment records necessary to 
adjudicate the Veteran's claims.  The Veteran submitted pertinent 
private treatment records from Ponce Rehab, Modern Radiology, 
PSC, and C.T. Radiology Complex.  He was afforded VA medical 
examinations regarding his claims in December 2004, May 2008, and 
May 2009.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, the Board finds 
that all necessary development has been accomplished, and no 
further assistance to the Veteran is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service Connection

The Veteran seeks entitlement to service connection for left leg 
radiculopathy.  He contends that he experienced low back pain, 
which began to radiate to his left leg, as a result of lifting 
heavy weights during active service in Iraq.

Service connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish service connection for a 
disability, there generally must be (1) medical evidence of a 
current chronic disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current chronic disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  
Service connection also may be established when all the evidence, 
including that pertinent to service, indicates that a disease 
diagnosed after discharge was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must assess the 
probative value of all the evidence, including medical evidence.  
The weight and credibility of evidence may be discounted "in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  However, the Board must account for evidence 
which it finds to be persuasive or unpersuasive and provide 
reasons for rejecting any material evidence favorable to the 
claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49 at 49.

Available service treatment records reveal one instance in June 
2003 in which the Veteran complained of low back pain on his left 
side going down his left leg.  He was diagnosed with low back 
pain with sciatica.

The Veteran was afforded a VA general medical examination in 
December 2004. During this examination, he complained of a 
tingling sensation in his back which radiated to his left leg and 
a diminished sensation in the dorsal aspect of his left foot.

An energy-dispersive X-ray was scheduled at VA the following 
month to confirm the presence of radiculopathy.  However, the 
Veteran failed to appear.

In his September 2006 substantive appeal on a VA Form 9, the 
Veteran indicated that he received treatment therapy for 
radiculopathy from VA.

Electrodiagnostic evaluation of the Veteran's lower extremities 
performed by Ponce Rehab in February 2008 revealed no evidence of 
left leg radiculopathy.

The Veteran was afforded a VA spine examination in May 2008.  The 
examiner first reviewed the Veteran's VA's electronic treatment 
records and noted that electromyography conducted in February 
2006 showed a left S1 radiculitis.  The examiner then took a 
report of the Veteran's symptomatology, which did not include 
complaints of left leg symptoms.

In September 2008, an addendum was added to the Veteran's May 
2008 VA spine examination.  The examiner who conducted this 
examination noted that there was no current evidence of left 
lumbar radiculopathy.

Given this record, the Board finds that entitlement to service 
connection for left leg radiculopathy is not warranted.  The 
evidence does not reflect that the Veteran was diagnosed with 
current chronic left leg radiculopathy at any point during the 
period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007) (noting that the requirement of a current disability is 
satisfied when the Veteran has a disability at the time a claim 
for compensation for that disability is filed or at any time 
during the pendency of such claim and that a Veteran may be 
granted service connection even though the disability resolves 
prior to adjudication of the claim).  Low back pain with sciatica 
of the left leg was documented in June 2003, and a left S1 
radiculitis was noted in February 2006.  However, the Veteran was 
not diagnosed with chronic left leg radiculopathy at either of 
these times.  There also is no indication that he was diagnosed 
with chronic left leg radiculopathy at any other point on appeal.  
The VA examiner who conducted the Veteran's December 2004 VA 
general medical examination was unable to render a diagnosis 
regarding potential chronic leg left radiculopathy due to the 
Veteran's failure to appear for necessary testing.  The VA 
examiner who conducted the Veteran's September 2008 spine 
examination found no evidence of left lumbar radiculopathy at 
all, let alone chronic left lumbar radiculopathy.

The Board acknowledges the Veteran's complaints of low back pain 
and a tingling sensation radiating to his left leg as well as 
diminished sensation in the dorsal aspect of his left foot.  He 
is competent to describe such symptoms because he personally 
experienced them.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  While 
the Board does not doubt his credibility in this regard, the 
Veteran is not competent to conclude that his symptoms constitute 
chronic left leg radiculopathy.  Such an opinion concerning a 
complex disability like radiculopathy requires specialized 
training that a lay person like the Veteran lacks.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Layno v. Brown, 6 Vet. App. 
465 (1994); see also 38 C.F.R. § 3.159(a)(2).

Absent evidence of a current chronic disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As 
the preponderance of the evidence does not show that such a 
disability existed at any point during the period on appeal, the 
benefit of the doubt rule does not apply.

III.  Higher Evaluations

The Veteran also seeks higher initial disability evaluations for 
lumbar muscle spasm and GERD.  Service connection for these 
disabilities was granted in a May 2005 RO rating decision.  A 
noncompensable disability rating was assigned for the Veteran's 
lumbar muscle spasm and a 10 percent disability rating was 
assigned for his GERD, each effective June 24, 2004.  The Veteran 
perfected an appeal with respect to the disability evaluations 
assigned to both disabilities.  He contends that his lumbar 
muscle spasm and GERD disabilities are more severe than the 
assigned disability ratings.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability ratings are potentially applicable, the higher ratings 
will be assigned if the disability picture more nearly 
approximates the criteria required for that ratings.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  However, 
any reasonable doubt regarding the degree of disability will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from initially assigned disability ratings, 
as is the case here, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding, the evaluation of the same disability or the same 
manifestation of a disability under different Diagnostic Codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several Diagnostic Codes.  The critical element permitting 
the assignment of multiple ratings under several Diagnostic Codes 
is that none of the symptomatology for any one of the disorders 
is duplicative or overlapping with the symptomatology of the 
other disorder.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, as noted above.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 at 49.



A.  Back Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of 
motion do not prohibit consideration of a higher rating for flare 
ups or for functional loss due to weakness, excess fatigability, 
incoordination, or pain on use.  38 C.F.R. § 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by visible behavior, such as facial 
expression or wincing, of the Veteran undertaking the motion.  
38 C.F.R. §§ 4.40, 4.59.

The Veteran's service-connected lumbar muscle spasm currently is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic 
Code 5237 concerns lumbosacral or cervical strain.  This 
disability, along with the spinal disabilities addressed in 
Diagnostic Codes 5235 to 5236 and 5238 to 5242, is rated pursuant 
to the General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula).  The General Rating Formula 
provides that disability ratings are to be made with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  A 10 percent rating is warranted when (1) forward 
flexion of the thoracolumbar spine is greater than 60 degrees but 
not greater than 85 degrees, (2) the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, (3) muscle spasm, guarding, or 
localized tenderness is present but does not result in abnormal 
gait or abnormal spinal contour, or (4) there is a vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating requires (1) forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 degrees, 
(2) the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or (3) muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A disability rating of 40 percent is awarded when (1) 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less or (2) there is favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine merits a 50 percent disability rating.  The 
maximum disability rating of 100 percent is warranted when there 
is unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from 0 
degrees to 90 degrees forward flexion, 0 degrees to 30 degrees 
extension, 0 degrees to 30 degrees left and right lateral 
flexion, and 0 degrees to 30 degrees left and right lateral 
rotation.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, 
General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, 
Plate V.  Combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  Id.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71, Diagnostic 
Codes 5235 to 5242, General Rating Formula, Note (5).  
Unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine or the entire spine is fixed in flexion or 
extension and ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision, 
restricted opening of the mouth and chewing, breathing limited to 
diaphragmatic respiration, gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen, dyspnea or 
dysphagia, atlantoaxial or cervical subluxation or dislocation, 
or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of 
separate disability ratings under appropriate Diagnostic Codes 
for any objective neurologic abnormalities associated with a 
disease or injury of the spine, including, but not limited to, 
bowel or bladder impairment.  38 C.F.R. § 4.71, Diagnostic Codes 
5235 to 5242, General Rating Formula, Note (1).

Diagnostic Code 5243 also is potentially applicable to the 
Veteran's lumbar muscle spasm.  Diagnostic Code 5243 addresses 
intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS 
is rated under either the General Rating Formula outlined above 
or the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Formula for Rating IVDS), whichever 
method results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  Incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months warrant a 10 percent disability rating 
under the Formula for Rating IVDS.  A 20 percent disability 
rating is assigned for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past 12 months.  Incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during 
the past 12 months merit a 40 percent disability rating.  
Finally, the maximum 60 percent disability rating requires 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Each clearly distinct spinal 
segment affected by IVDS is rated separately pursuant to these 
criteria.  Id., Note (2).

An incapacitating episode is defined as a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Formula for Rating IVDS, Note (1).

At his December 2004 VA general medical examination, the Veteran 
complained of a tingling sensation in his back.  He denied 
genitourinary problems.  Upon physical examination, his posture 
was good with no lordosis, kyphosis, or scoliosis.  His gait was 
steady and he did not use an aid to ambulate.  The Veteran's 
range of motion with respect to forward flexion, extension, 
bilateral rotation, and lateral flexion was full.  However, he 
experienced low back pain during lateral rotation to the right, 
lateral extension to the left, and forward flexion at 
approximately 45 degrees.  Evidence of a mild muscle spasm at L4-
L5 was found.  X-rays of the Veteran's back were normal.  He was 
diagnosed with lumbar muscle spasm.

Magnetic resonance imaging (MRI) of the Veteran's back was 
performed by Modern Radiology, PSC in February 2008.  It revealed 
intervertebral disk desiccation with intervertebral disk bulges 
at L5-S1 and central intervertebral disk herniation with extruded 
intervertebral disk material.

An electrodiagnostic evaluation of the Veteran's lower 
extremities also was performed by Ponce Rehab in February 2008.  
Evidence of right S1 radiculopathy was found.

A VA treatment record dated in April 2008 reflects that the 
Veteran's low back pain was stable.

At his May 12, 2008, VA spine examination, the Veteran reported 
spasms, right leg weakness and fatigue, and right heel numbness 
and indicated that these symptoms flared up every two to three 
weeks for one to two days when he moved suddenly or stayed in the 
same position for a long time.  He denied urinary and bowel 
problems, erectile dysfunction, and having any incapacitating 
episodes.  Upon physical examination, there was no evidence of 
atrophy, guarding, or weakness.  There was, however, evidence of 
tenderness and pain with motion.  There also was evidence of 
spasm, but it was not severe enough to cause abnormal gait or 
spinal contour.  The Veteran's gait was antalgic although his 
posture was normal.  He had lumbar flattening but no gibbus, 
kyphosis, list, lumbar lordosis, scoliosis, or reverse lordosis.  
No ankylosis was found.  Lasegue's sign was positive on the 
right.  The Veteran's active thoracolumbar range of motion was 
from 0 degrees to 48 degrees flexion, from 0 degrees to 8 degrees 
extension, from 0 degrees to 15 degrees lateral flexion to the 
right, from 0 degrees to 12 degrees lateral flexion to the left, 
from 0 degrees to 12 degrees lateral rotation to the right, and 
from 0 degrees to 15 degrees lateral rotation to the left.  Pain 
was noted at the end of the Veteran's range of motion in each 
direction and was responsible for additional range of motion loss 
upon repetition.  Specifically, repetition resulted in an active 
range of motion from 0 degrees to 40 degrees flexion, from 0 
degrees to 7 degrees extension, from 0 degrees to 11 degrees 
lateral flexion to the right, from 0 degrees to 10 degrees 
lateral flexion to the left, from 0 degrees to 8 degrees lateral 
rotation to the right, and from 0 degrees to 11 degrees lateral 
rotation to the left.  Upon consideration of this information, as 
well as the Veteran's February 2008 MRI and electrodiagnostic 
evaluation, the examiner diagnosed the Veteran with lumbar 
paravertebral myositis, degenerative disc desiccation (DDD), and 
right S1 radiculopathy.  The examiner then noted that the Veteran 
was employed full-time as a telephone technician and opined that 
his back disability had significant effects on his employment.  
For instance, the examiner indicated that it interferes with the 
Veteran's ability to use ladders and climb telephone posts and 
requires him to ask for help when he needs to carry or lift heavy 
objects.

The examiner indicated in the September 2008 addendum to this 
examination that that lumbar paravertebral myositis she diagnosed 
the Veteran with was related to his previous diagnosis of lumbar 
muscle spasm but the DDD was not.  She then indicated that the 
Veteran's right S1 radiculopathy was not caused by his lumbar 
muscle spasm but rather was caused by compression of the exiting 
nerve through the foramina.  She further indicated that this 
compression could be secondary to a bulging disc, herniated disc, 
degenerative changes, or mass effect.  The examiner concluded by 
stated that the Veteran's back is worse than before because he 
has a lumbar radiculopathy disability superimposed on his lumbar 
muscle spasm disability.

The evidence shows that the Veteran has more than one back 
disability but is service-connected only for lumbar muscle spasm.  
At that outset, the Board notes that it is precluded from 
differentiating symptomatology attributed to a service-connected 
disability and symptomatology attributed to a nonservice-
connected disability in the absence of medical evidence which 
does so.  Mittleider v. West, 11 Vet. App. 181 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136 (1996).  When it is not 
possible to differentiate the symptomatology, the Veteran is 
afforded the benefit of the doubt such that the symptoms are 
attributed to the service-connected disability.  Id.

Based on the above, the Board finds that entitlement to a 10 
percent disability rating for lumbar muscle spasm for the period 
from June 24, 2004, to May 11, 2008, is warranted under the 
General Rating Formula.  There is no evidence of a vertebral body 
fracture with loss of 50 percent or more of the height.  There 
also is no evidence that forward flexion of the thoracolumbar 
spine was greater than 60 degrees but not greater than 85 degrees 
or that the combined range of motion of the thoracolumbar spine 
was greater than 120 degrees but not greater than 235 degrees.  
Indeed, the Veteran's thoracolumbar forward flexion was full at 
his December 2004 VA general medical examination.  His range of 
motion in all other directions was full as well, resulting in a 
full combined range of motion of his thoracolumbar spine of 240 
degrees.

There is, however, evidence of the presence of muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour.  While a mild muscle spasm at L4-L5 
was noted during the December 2004 VA examination, no 
abnormalities were noted with respect to the Veteran's gait or 
spinal contour.  His gait was described as steady, and his 
posture was good with no lordosis, kyphosis, or scoliosis.

Consideration has been given to whether an evaluation in excess 
of 10 percent disabling for the Veteran's lumbar muscle spasm for 
the period from June 24, 2004, to May 11, 2008, is warranted 
pursuant to the General Rating Formula.  However, the evidence 
does not show that forward flexion of the Veteran's thoracolumbar 
spine was greater than 30 degrees but not greater than 60 
degrees, that the combined range of motion of his thoracolumbar 
spine was not greater than 120 degrees, or that muscle spasm or 
guarding was severe enough to result in an abnormal gait or 
abnormal spinal contour.

Consideration also has been given to whether an evaluation in 
excess of 10 percent disabling for the Veteran's lumbar muscle 
spasm for the period from June 24, 2004, to May 11, 2008, is 
warranted for flare ups or for functional loss due to weakness, 
excess fatigability, incoordination, or pain on movement.  The 
evidence includes the Veteran's subjective complaints of a low 
back pain.  The evidence also includes objective evidence of such 
pain.  It was noted during lateral rotation to the right, lateral 
extension to the left, and forward flexion at approximately 45 
degrees during the Veteran's December 2004 VA general medical 
examination.  Such pain, however, did not cause any range of 
motion loss.  The Veteran had full range of motion in every 
direction at this examination, as noted above.  The Board thus 
finds that the pain experienced by the Veteran is encompassed in 
the 10 percent disability rating assigned herein.

With respect to the period beginning May 12, 2008, the Board 
finds that entitlement to a 20 percent disability rating for 
lumbar muscle spasm is warranted under the General Rating 
Formula.  There is no evidence of spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour.  Muscle 
spasm was found during the Veteran's May 2008 VA spine 
examination, but there was no gibbus, kyphosis, list, lumbar 
lordosis, scoliosis, or reverse lordosis.  Although the Veteran's 
gait was antalgic and he had lumbar flattening at this time, the 
examiner determined that his spasm was not severe enough to cause 
these abnormalities.

However, there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees.  The Veteran's forward flexion of the thoracolumbar 
spine indeed was only to 48 degrees at his May 2008 VA spine 
examination.  There also is evidence of a combined range of 
motion of the thoracolumbar spine of not greater than 120 
degrees.  The May 2008 VA spine examination revealed that the 
Veteran's combined range of motion of his thoracolumbar spine was 
only 110 degrees.

Consideration has been given to whether an evaluation in excess 
of 20 percent disabling for the Veteran's lumbar muscle spasm for 
the period beginning May 12, 2008, is warranted pursuant to the 
General Rating Formula.  However, the evidence does not show 
forward flexion of the Veteran's thoracolumbar spine limited to 
30 degrees or less.  The evidence also does not show favorable 
ankylosis of the entire thoracolumbar spine.  Rather, no 
ankylosis was found during the Veteran's May 2008 VA spine 
examination.

Consideration also has been given to whether an evaluation in 
excess of 20 percent disabling for the Veteran's lumbar muscle 
spasm for the period beginning May 12, 2008, is warranted for 
flare ups or for functional loss due to weakness, excess 
fatigability, incoordination, or pain on movement.  The evidence 
includes the Veteran's subjective complaints of low back pain and 
one to two day flare ups occurring every two to three weeks when 
he moves suddenly or stays in the same position for a long time.  
The evidence also includes objective evidence of tenderness and 
pain with motion.  Pain especially was noted at the end of the 
Veteran's range of motion in each direction, including forward 
flexion, at his May 2008 VA spine examination.  Upon repetition, 
such pain caused additional range of motion loss in each 
direction.  Forward flexion of the thoracolumbar spine indeed was 
reduced to 40 degrees.  Taking this evidence into account, an 
evaluation of 20 percent is merited for forward flexion of the 
Veteran's thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees.  A 20 percent disability rating already 
is assigned herein.  Thus, the flare ups and additional range of 
motion loss caused by the pain and tenderness experienced by the 
Veteran are encompassed in the current 20 percent disability 
rating.

Entitlement to a separate rating also is not warranted under the 
General Rating Formula for any objective neurologic abnormalities 
associated with the Veteran's lumbar muscle spasm for any portion 
of the period on appeal.  The Veteran denied genitourinary 
complaints at his December 2004 general medical examination.  He 
also denied urinary problems, bowel problems, and erectile 
dysfunction at his May 2008 VA spine examination.  As noted 
above, there is no evidence that the Veteran has been diagnosed 
with a chronic left leg radiculopathy.  There is, however, 
evidence that he has been diagnosed with a chronic right leg 
radiculopathy.  Right S1 radiculopathy was found by Ponce Rehab 
in February 2008.  Although there was no evidence of atrophy or 
weakness, Lasegue's sign was positive on the right and the 
Veteran reported right leg weakness and fatigue as well as right 
heel numbness during his May 2008 VA spine examination.  He was 
diagnosed with right S1 radiculopathy as a result.  Yet the 
examiner noted in her September 2008 addendum that this 
radiculopathy was not caused by the Veteran's service-connected 
lumbar muscle spasm.

Turning to the Formula for Rating IVDS, the evidence reveals that 
the Veteran has been diagnosed with DDD.  However, there is no 
evidence that he has experienced any incapacitating episodes as 
defined by applicable regulation during any portion of the period 
on appeal.  The Veteran specifically denied having any such 
episodes at his May 2008 VA spine examination.  The record also 
does not show that he ever has had acute symptoms lasting one 
week or more, that treatment by a physician was required to 
address his symptomatology, or that a physician prescribed bed 
rest.  As such, evaluation of the Veteran's lumbar muscle spasm 
under the Formula for Rating IVDS results in a noncompensable 
rating.  The 10 percent disability rating assigned herein for the 
period from June 24, 2004, to May 11, 2008, and the 20 percent 
disability rating assigned herein for the period beginning May 
12, 2008, pursuant to the General Rating Formula therefore stand 
as the higher evaluations.

In sum, the preponderance of the evidence supports a 10 percent 
disability rating, but no greater, for the period from June 24, 
2004, to May 11, 2008, and a 20 percent disability rating, but no 
greater, for the period beginning May 12, 2008.  The benefit of 
the doubt rule therefore does not apply.

B.  GERD

At his December 2004 VA general medical examination, the Veteran 
complained of chest pain two to three times per month, especially 
during sleep or when he was lying down.  Evidence of reflux, 
among other things, was found through an upper gastrointestinal 
series performed at C.T. Radiology Complex.  The Veteran was 
diagnosed with GERD.

The Veteran commented on his GERD in his September 2006 
substantive appeal on a VA Form 9.  He stated that he experiences 
"left shoulder acute pain with epigastric distress."

In May 2008, the Veteran underwent a VA esophagus and hiatal 
hernia examination.  He reported that his acid reflux condition 
had become progressively worse and complained of daily pyrosis 
and epigastric pain as well as some nausea regurgitation, and 
vomiting.  He indicated that he chokes on his food in his sleep, 
requires the use of three pillows to sleep, awakens with a 
burning sensation, and sometimes goes to work late when he cannot 
sleep due to his reflux.  The Veteran further indicated that he 
has sought emergency room evaluation several times due to 
epigastric pain.  However, he denied ever being admitted to the 
hospital for his symptoms.  He also denied dysphagia, 
hematemesis, melena, or weight gain or loss.  Upon physical 
examination, there was no evidence of anemia.  An upper 
gastrointestinal series revealed questionable mild thickened 
folds of the proximal duodenum.  The examiner diagnosed the 
Veteran with GERD and acute duodenities.  The examiner also 
commented on the Veteran's general state of health, noting that 
he was in no distress.

A VA treatment record dated in July 2008 documents that the 
Veteran did not complain of any gastrointestinal symptoms.  An 
upper gastrointestinal series conducted at this time revealed no 
hiatal hernia or gastroesophageal reflux.  As such, the Veteran's 
GERD was noted to be stable.

The Veteran's service-connected GERD currently is rated by 
analogy to hiatal hernia under 38 C.F.R. § 114, Diagnostic Code 
7399-7346.  Pursuant to this Diagnostic Code, a 10 percent 
disability rating is assigned when there are two or more symptoms 
for the 30 percent rating of less severity.  A 30 percent 
disability rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The maximum 60 percent 
disability rating requires symptoms of pain, vomiting, material 
weight loss, and hematemesis or melena with moderate anemia or 
other symptom combinations productive of severe impairment of 
health.

In light of the evidence of record, the Board finds that 
entitlement to an evaluation in excess of 10 percent disabling 
for GERD is not warranted under Diagnostic Code 7346.  While the 
Veteran complained of daily pyrosis and epigastric pain coupled 
with some nausea, regurgitation, vomiting, and acute left 
shoulder pain, the Veteran's GERD has not manifested symptoms 
productive of considerable impairment of health.  Indeed, the 
Veteran's general state of health was characterized as being in 
no distress.  He denied dysphagia, and there is no evidence that 
these symptoms caused enough distress to significantly affect his 
daily activities or occupation.  The Veteran reported only less 
substantial effects such as sleep difficulties, seeking emergency 
room evaluation several times, and occasionally going into work 
late.

The Board has also considered the application of Diagnostic Code 
7203, which affords ratings higher than 10 percent and pertains 
to disability of the esophagus; specifically, the stricture 
thereof.  As none of the medical records or lay evidence 
indicates that there is a stricture of the esophagus, application 
of this code does not afford the Veteran a higher rating.  The 
Board has reviewed the other Diagnostic Codes under 38 C.F.R. 
§ 4.114 (schedule of ratings for the digestive system), but  none 
of those Diagnostic Codes are applicable to the Veteran's 
service-connected GERD.  

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
disabling for GERD during any portion of the period on appeal, 
staged ratings are not warranted and the benefit of the doubt 
rule does not apply.

IV.  Extraschedular

The above determinations regarding the Veteran's lumbar muscle 
spasm and GERD are based on application of pertinent provisions 
of VA's Schedule for Rating Disabilities.  The Board notes that 
there is no indication that either of these disabilities reflects 
so exceptional or so unusual a disability picture as to warrant 
the assignment of a disability evaluation on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There has been no showing 
that application of the regular schedular rating criteria 
discussed above to the Veteran's lumbar back spasm and GERD is 
impractical.  Although a few manifestations of these disabilities 
may not be contemplated by the schedular criteria, the 
predominant manifestations are.

Further, there has been no showing that the Veteran's lumbar back 
spasm or GERD has resulted in marked interference with 
employment.  The examiner who conducted the Veteran's May 2008 VA 
spine examination noted that his lumbar back spasm caused 
significant effects on his employment as a telephone technician, 
such as interfering with his ability to use ladders, climb 
telephone posts, and carry or lift heavy objects.  No more 
substantial effects were noted, however.  The Veteran similarly 
noted that he sometimes goes to work late when his GERD 
interferes with his sleep, but did not note any more substantial 
effects.  There also has been no showing that the Veteran's 
lumbar back spasm or GERD has required frequent, let alone any, 
periods of hospitalization.  Although the Veteran indicated that 
he sought emergency room evaluation several times for chest pain 
related to his GERD, he then indicated that he never had been 
admitted for such symptoms.  In the absence of these exceptional 
or unusual disability factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  Remanding 
the Veteran's lumbar back spasm claim or his GERD claim to the RO 
for referral to and assignment of an extraschedular rating by the 
Under Secretary for Benefits or Director of the Compensation and 
Pension Service thus is not warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for left leg radiculopathy is 
denied.

Entitlement to a 10 percent disability rating for lumbar back 
spasm for the period from June 24, 2004, to May 11, 2008, is 
granted, subject to the laws and regulations governing monetary 
awards.

Entitlement to a 20 percent disability rating for lumbar back 
spasm for the period beginning May 12, 2008, is granted, subject 
to the laws and regulations governing monetary awards.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for GERD is denied.



REMAND

Unfortunately, the Veteran's claim of entitlement to an initial 
compensable evaluation for a left inguinal hernia must be 
remanded.  Although the Board sincerely regrets the additional 
delay, a remand is necessary to ensure that there is a complete 
record upon which to decide this claim so that the Veteran is 
afforded every possible consideration.

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes making reasonable efforts to help him 
procure pertinent records, whether or not they are in Federal 
custody.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c) (2009).  Here, the claims file reveals that 
there may be relevant treatment records regarding the Veteran's 
claim which have not been obtained.

A September 2006 VA scars examination report has been associated 
with the claims file.  Included in this report is a reference to 
a "herniorrhaphy on left side" conducted in January 2005 at the 
VA Hospital in San Juan, the Commonwealth of Puerto Rico.  Yet no 
VA records of such operation are currently before the Board.  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Attempts must be made to obtain VA 
inpatient hospital and surgery records regarding the Veteran's 
January 2005 herniorrhaphy for this reason and because these 
records are potentially relevant to the Veteran's claim.

The Board additionally notes that an April 2008 VA treatment 
record reflects the Veteran's report that his left inguinal 
hernia, as well as a right inguinal hernia, is being evaluated 
outside VA by Dr. S.G.  Yet no treatment records from Dr. S.G. 
are currently before the Board.  A review of the claims file does 
not reveal that the Veteran has been requested to supply such 
records or provide contact information and authorization so that 
VA may obtain them on his behalf.  These requests must be made on 
remand because, like above, Dr. S.G.'s records are potentially 
relevant to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file inpatient hospital and 
surgery records regarding the Veteran's 
January 2005 herniorrhaphy from the VA 
Hospital in San Juan, the Commonwealth of 
Puerto Rico.  All attempts to obtain these 
records must be documented in the claims 
file.  If no such records exist, the 
claims file shall be documented 
accordingly.

2.  Contact the Veteran and request that 
he either provide to VA his treatment 
records from Dr. S.G. or authorize VA to 
obtain such records on his behalf.  If the 
Veteran agrees to the latter course, 
request that he provide the address for 
Dr. S.G. and the approximate dates he was 
treated by Dr. S.G.  All contact with the 
Veteran and all attempts to obtain these 
records on the Veteran's behalf must be 
documented in the claims file.  Any 
treatment records received shall be 
associated with the claims file.

3.  Review the Veteran's claims file and 
undertake any additional development 
indicated, to include obtaining and 
associating with the claims file any 
additional pertinent records identified by 
the Veteran during the course of the 
remand or, if necessary, obtaining an 
updated VA examination to assess current 
symptomatology.

4.  After completing the above 
development, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


